     Case 1:19-cv-01109-NONE-BAM Document 22 Filed 02/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PAUL ADAMS,                                      No. 1:19-cv-01109-NONE-BAM (PC)
12                        Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS RECOMMENDING
13             v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14       NEWSOME, et al.,
                                                          (Doc. Nos. 8, 9, 18)
15                        Defendants.
                                                          TWENTY-ONE (21) DAY DEADLINE
16

17
              Plaintiff Paul Adams is a state prisoner proceeding pro se in this civil rights action
18
     pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on August 2, 2019.1 (Doc. No. 1.)
19
              On September 13, 2019, the assigned magistrate judge issued findings and
20
     recommendations recommending that plaintiff’s application to proceed in forma pauperis be
21
     denied and that he be required to pay the $400.00 filing fee in full to proceed with this action.2
22
     (Doc. No. 9.) Those findings and recommendations were served on plaintiff and contained notice
23
     that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.)
24

25   1
             The action was originally filed as a joint complaint with two pro se plaintiffs. See Case
26   No. 1:19-cv-01065-NONE-BAM (PC) (E.D. Cal.). On August 14, 2019, the court ordered
     plaintiff’s claims severed and opened as a new civil action. (Doc. No. 2.)
27
     2
              On December 1, 2020, the filing fee was increased from $400.00 to $402.00. 28 U.S.C.
28   § 1914.
                                                         1
     Case 1:19-cv-01109-NONE-BAM Document 22 Filed 02/23/21 Page 2 of 3


 1   Plaintiff filed objections to the findings and recommendations on September 30, 2019. (Doc. No.

 2   10.) On February 21, 2020, plaintiff filed a demand for “judgment” regarding the pending

 3   findings and recommendations to deny plaintiff’s motion to proceed in forma pauperis. (Doc.

 4   No. 18.) The court interprets plaintiff’s filing as a request for a ruling on his motion to proceed in

 5   forma pauperis. By the instant order, the court will address plaintiff’s in forma pauperis status.

 6   To the extent plaintiff’s motion raises objections to the severance of this action from the original

 7   filing, those objections are deferred until after plaintiff’s motion to proceed in forma pauperis is

 8   resolved.

 9              In his objections, plaintiff argues that the magistrate judge incorrectly determined that he

10   was not in imminent danger of serious physical injury at the time the complaint was filed.

11   However, plaintiff alleges in a conclusory fashion only that he “suffers extreme mental and

12   emotional injury which is a physical danger at the time of filing.” (Doc. No. 10, p. 5.) Plaintiff

13   states that “he considered comitting [sic] suicide based upon the injuries he suffered” and refers to

14   a declaration included with the complaint. (Id. at 6.) However, the attached declaration states

15   only that plaintiff considered suicide in approximately June 2017, when he was previously on

16   parole and homeless. (Doc. No. 1, p. 23.) The declaration and the complaint include no

17   allegations that indicate plaintiff was considering suicide at the time the complaint in this action

18   was filed, while he was incarcerated.

19              In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

20   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s
21   objections, the court concludes that the magistrate judge’s findings and recommendations are

22   supported by the record and proper analysis.

23              Accordingly,

24           1. Plaintiff’s motion for judgment regarding his in forma pauperis status, (Doc. No. 18), is

25              granted, as discussed above;

26           2. The findings and recommendations issued on September 13, 2019, (Doc. No. 9), are
27              adopted in full;

28   /////
                                                           2
     Case 1:19-cv-01109-NONE-BAM Document 22 Filed 02/23/21 Page 3 of 3


 1      3. In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

 2         pauperis, (Doc. No. 8), is denied; and

 3      4. Within twenty-one (21) days following the date of service of this order, plaintiff shall pay

 4         the $402.00 filing fee in full to proceed with this action. If plaintiff fails to pay the filing

 5         fee within the specified time, this action will be dismissed without further notice.

 6   IT IS SO ORDERED.
 7
        Dated:    February 23, 2021
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
